Citation Nr: 1227303	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran did not request a hearing before the Board.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds that additional development is required before the issue of service connection for migraine headaches, to include as secondary to service-connected bilateral hearing loss and tinnitus, is ripe for adjudication.  38 C.F.R. § 19.9 (2011).

The Veteran primarily contends that he developed migraine headaches either due to his service-connected bilateral hearing loss and tinnitus disabilities, or due to diving accidents during service.  In a February 2008 statement, the Veteran stated that he experienced daily tinnitus and headaches that would develop into migraines.  In a November 2008 VA treatment record, the Veteran indicated that he experienced nightly migraines due to the use of a hearing aid for his bilateral hearing disorder.  In an October 2008 statement, the Veteran asserted that his migraines might have resulted from in-service diving accidents during which he experienced the "bends."  In a July 2012 brief, the Veteran's representative suggested that the Veteran's migraines could be related to a 1966 in-service diving accident during which the Veteran, a Navy SEAL, ruptured both eardrums. 

Reviewing the medical evidence of record, in a December 2004 VA audiology examination report, the Veteran reported experiencing headaches over the previous four to five months. 

In a November 2008 VA physical medicine rehabilitation note, the Veteran reported experiencing migraines associated with chronic tinnitus.  The Veteran reported that he had been prescribed a hearing aid due to his service-connected bilateral hearing loss.  The Veteran indicated that he experienced both increased tinnitus with use of the hearing aid, and nightly migraines after use of the hearing aid.  The Veteran stated that had worn the hearing aid for six to seven hours per day for six to seven weeks.  The VA examiner's diagnosis was hearing impairment with chronic tinnitus.  The VA examiner stated that the Veteran had associated migraine headaches that were most likely service-connected.  

Subsequently, in a January 2009 VA medical examination report, the VA examiner noted reviewing a January 1974 letter from a VA examiner, indicating that the Veteran experienced barotrauma to his ears during service; a December 2007 VA audiology examination report, indicating bilateral hearing loss and tinnitus; the aforementioned November 2008 VA physical medicine rehabilitation note; and several statements written by the Veteran prior to writing the examination report.  During an interview with the VA examiner, the Veteran reported experiencing migraine headaches for the previous 10 years.  The Veteran described the headaches as sharp pains on the left side of his head along with bright flashes of light in his left eye.  The Veteran stated that he experienced headaches on the average of six to nine times per week, and that the headaches would last anywhere from two to three hours to days.  The Veteran stated that he would not be able to perform daily functions during flare-ups.  The Veteran indicated that he used several medications to treat his migraines, including morphine.  The Veteran believed that his tinnitus caused his migraines.  

Upon examination, the January 2009 VA examiner found no objective factors indicating migraines.  Based on the Veteran's subjective reports, the VA examiner diagnosed migraine headaches.  

In the January 2009 VA medical examination report's conclusions, the VA examiner stated that the migraine headaches started in 1966 after a diving accident.  The VA examiner stated that it was medically impossible to relate the Veteran's hearing loss and tinnitus to his migraine headaches as a review of the medical literature contained no indication of such a relationship.  

In a September 2009 VA medical examination report, provided in association with the Veteran's claim for total unemployability due to service-connected disabilities (TDIU), the only comment the Veteran made about migraine headaches was to tell the September 2009 VA examiner that he did not wear a hearing aid in his left ear because it caused migraines.  

Regarding the respective November 2008 and January 2009 VA examiners' opinions concerning the etiology of the Veteran's migraines, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Regarding the November 2008 VA physical medicine rehabilitation note, the Board notes that the November 2008 VA examiner did not report reviewing the claims file or any other records regarding treatment for the Veteran's migraines, or providing any sort of examination prior to writing an opinion based solely on the Veteran's contemporaneous report of his symptomatology.  In stating that the Veteran's migraines were associated with the service-connected hearing impairment with chronic tinnitus, the November 2008 VA examiner did not indicate any clinical evidence upon which they relied in forming that opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

In reviewing the January 2009 VA medical examination report, the Board notes that the January 2009 VA examiner also did not review the entire claims file prior to writing his report, but instead indicated that he reviewed only a few documents contained in the file.  In stating that it was medically impossible to relate the Veteran's hearing loss and tinnitus with his migraine headaches as a review of the medical literature contained no indication of such a relationship, the January 2009 VA examiner did not report which medical literature was consulted in making that distinction.  See Bloom, 12 Vet. App. at 187.  In the conclusions, the January 2009 VA examiner stated the migraine headaches occurred in 1966 after a diving accident.  The Board notes that the evidence in the claims file contains no lay or medical evidence indicating migraine symptomatology occurring during service.  In fact, in the January 2009 VA medical examination report, the January 2009 VA examiner noted that, during the interview, the Veteran stated that the migraine headaches started in approximately 1998.  Therefore, the VA examiner's statement indicating that the migraines started in 1966 is not probative as it is not based on any apparent evidence to be found in the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise is not probative).  Moreover, the January 2009 VA examiner did not offer an opinion regarding whether the Veteran's migraines were aggravated by his service-connected bilateral hearing loss and tinnitus.  Therefore, the January 2009 VA medical examination report, provided to determine the nature and etiology of the Veteran's migraine headaches, is inadequate and another VA examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

In addition, reviewing the evidence of record, the Board notes that the Veteran was not provided with notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) regarding claims for service connection for disorders secondary to already service-connected disabilities.  As part of this remand, such notice should be provided.  

The Board also notes that pertinent treatment records appear not to be not associated with the claims file.  Specifically, outside of VA audiology and medical examination reports, the record contains very few recent treatment records and no treatment records at all indicating regular treatment for migraine headaches.  In the January 2009 VA medical examination report, the Veteran reported taking five different medications for his migraines as needed; however, the record contains no records in which an examiner prescribed medication specifically for migraine headaches.  As all records indicating treatment for migraine headaches are pertinent to the Veteran's claim for service connection for a low back disorder, the AMC/RO should procure all outstanding VA and non-VA records related to the Veteran's treatment for migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with all (VCAA notice and assistance requirements.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011).

At a minimum, the AMC/RO should notify the Veteran and the representative of the amendment to 38 C.F.R. 
§ 3.310 (2011), effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

2.  The AMC/RO should also ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his migraine headaches.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of any pertinent treatment records identified by the Veteran.

3.  The AMC/RO should schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's migraine headaches.  The claims folder should be made available to the VA examiner for review. 

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the VA examiner.

Based upon a review of all the record, including treatment records, a history provided by the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

1.  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's migraine headaches are related to service or any incident of service, to include any dive injuries?

2.  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's migraine headaches was caused or aggravated by the service-connected bilateral hearing loss and tinnitus?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines that migraine headaches were aggravated, although not caused, by treatment for the Veteran's bilateral hearing loss and tinnitus, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.  If necessary, the VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

4.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for migraine headaches, to include as secondary to service-connected bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


